DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Objections
Claims 1 and 4 objected to because of the following informalities:
	In claims 1 and 4 ‘an adapt EOG signals’ is not clear is it singular or plural.
	In claim 1 ‘wherein and the data processing unit’ should not have the word ‘and’
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘data processing unit’ in claim 1 and ‘a data processing unit’ and ‘wired or wireless connection unit’ in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the plurality of electrodes" in Line 4.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of electrooculogram electrodes’.
Claim 1 recites ‘an adapt EOG signals’ and ‘biosignals’ later in the claim making it unclear whether the two recitations are referring to the same elements or not.
Claim 1 recites ‘at least a first electrode pair’ and it is unclear whether this element is part of the ‘plurality of electrooculogram electrodes’ or not.
Claim 2 recites the limitation "the first electrode pair" in Line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the at least first electrode pair’.
Claim 4 recites the limitation "the plurality of electrodes" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘the plurality of EOG electrodes’.
Claim 4 recites the limitation "the EOG signals" in Line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 9 recites ‘at least a first electrode pair’ and is dependent back to claim 4 which recites the same thus making it unclear if each recitation refers to the same elements or not.
Claim 9 recites ‘biosignals’ and is dependent back to claim 4 which recites ‘an adapt EOG signals’ in the claim making it unclear whether the two recitations are referring to the same elements or not.
Claim 10 recites the limitation "said EOG signals" in Lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes this should read ‘said plurality of EOG signals’.
Claim 10 recites ‘at least a first electrode pair’ after reciting ‘a plurality of electrodes’ thus making it unclear whether the two recitations refer to the same elements or not.
Claim 10 recites the limitation "said biosignals" in Line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komaki (US 2017/0150897).
Regarding claim 1, Komaki teaches an electronic system for monitoring eye activity of a subject (Abstract), comprising: 

electrode circuitry (ADCs) configured for measuring an adapt EOG signals received from the plurality of electrodes (Paragraphs 0040 and 0155); and 
a data processing unit (11) configured for performing EOG signal processing and eye activity determination (Paragraph 0155); 
wherein and the data processing unit is configured for performing eye activity determination based on at least a first diagonal eye biosignal vector derived from biosignals measured between at least a first electrode pair that, in operation, is located on a first diagonal plane around the subject's eye (Figures 1-2; Paragraph 0040; Ch1 and Ch2).
Regarding claim 3, Komaki teaches wherein the first diagonal plane around the subject's eye is neither parallel nor perpendicular to a horizontal plane defined by the eyes of the subject (Figures 1-2; horizontal plane is shown in the Figures).
Regarding claim 4, Komaki teaches a wearable device for monitoring eye activity of a subject (Abtract), comprising: 
a plurality of EOG electrodes (151a, 152a, 151b, 151b; Figures 1-2; Paragraph 0031; ‘at least four EOG electrodes’) and electrode circuitry (ADCs) configured for measuring an adapt EOG signals received from the plurality of electrodes (Paragraphs 0040 and 0155); 
wherein, the plurality of EOG electrodes are configured in electrode measurement pairs, comprising at least a first electrode pair that, when the wearable device is placed on the face of the subject, is located on a first diagonal plane around the subject's eye and the electrode circuitry is configured for measuring the EOG signals between said first electrode pair (Figures 1-2; Paragraph 0040; Ch1 and Ch2).
Regarding claim 6, Komaki teaches wherein the at least first electrode pair is integrated in a pair of googles, eye lenses or imaging units (Paragraph 0050; goggles).
claim 7, Komaki teaches wherein the first diagonal plane around the subject's eye is neither parallel nor perpendicular to a horizontal plane defined by the eyes of the subject (Figures 1-2; horizontal plane is shown in the Figures).
Regarding claim 8, Komaki teaches wherein the wearable device is communicatively coupled via a wired or wireless connection unit to an application host unit comprising a data processing unit (Paragraph 0160; coupled to a personal computer)
Regarding claim 9, Komaki teaches wherein the data processing unit is configured for performing eye activity determination based on at least a first diagonal eye biosignal vector derived from biosignals measured between at least a first electrode pair that, in operation, is located on a first diagonal plane around the subject's eye (Figures 1-2; Paragraph 0040; Ch1 and Ch2).
Regarding claim 10, Komaki teaches a method for monitoring eye activity of a subject (Abstract), comprising: 
receiving a plurality of EOG signals from a plurality of electrodes (151a, 152a, 151b, 151b; Figures 1-2; Paragraph 0031; ‘at least four EOG electrodes’), said EOG signals being measured between at least a first electrode pair that, in operation, is located on a first diagonal plane around the subject's eye (Figures 1-2; Paragraph 0040; Ch1 and Ch2); and 
performing EOG signal processing and eye activity determination based on at least a first diagonal eye biosignal vector derived from said biosignals measured between said at least first electrode pair (Figures 1-2; Paragraph 0040; Ch1 and Ch2; Paragraphs 0086-0105).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komaki (US 2017/0150897).
Regarding claim 2, Komaki is silent on a single embodiment wherein the first electrode pair comprises a first electrode located in the facial area of the subject between temporal and frontalis muscles and a second electrode located on the nose below the eyes of the subject. Komaki does teach a first electrode configured for touching the facial area of the subject between temporal and frontalis muscles (Figure 6; 151d 152d) and a second electrode configured for touching the nose below the eyes of the subject (Figure 7; 151b and 152b) and it would have been obvious to one of ordinary skill in the art to have modified Komaki to create a pair from these two electrodes positions/orientations since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C).
Regarding claim 5, Komaki is silent on a single embodiment wherein a first electrode pair comprises a first electrode configured for touching the facial area of the subject between temporal and frontalis muscles and a second electrode configured for touching the nose below the eyes of the subject. Komaki does teach a first electrode configured for touching the facial area of the subject between temporal and frontalis muscles (Figure 6; 151d 152d) and a second electrode configured for touching the nose below the eyes of the subject (Figure 7; 151b and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706.  The examiner can normally be reached on Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791